EXHIBIT 23.1 ESPEY MFG. & ELECTRONICS CORP. Consent of Rotenberg & Co., LLP CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Espey Mfg. & Electronics Corp. Saratoga Springs, New York We consent to the incorporation by reference in the Registration Statements (Form S-8) pertaining to the 2000 and 2007 Stock Option Plans of Espey Mfg. & Electronics Corp. of our report dated September 8, 2011, with respect to the financial statements and schedules of Espey Mfg. & Electronics Corp. included in its Annual Report (Form 10-K) for the year ended June 30, 2011, filed with the Securities and Exchange Commission. /s/ EFP Rotenberg llp Rochester, New York September 8, 2011
